Citation Nr: 1703509	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-13 853	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a right knee disability.
 

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel





INTRODUCTION

The Veteran had served on active duty with the United States Army from January 1971 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a Board hearing before a Veterans Law Judge in his July 7, 2014 substantive appeal, VA Form 9.  However, the Veteran withdrew his request for a hearing later that same month.  Accordingly, the Board will proceed with consideration of these claims.


FINDINGS OF FACT

1.  On May 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appellate claim of service connection for a low back disability.

2.  On May 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appellate claim of service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by Veteran have been met as to the issue of entitlement to service connection for a low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by Veteran have been met as to the issue of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claims seeking service connection for a low back disability and a right knee disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for a low back disability.

The appeal is dismissed as to the issue of entitlement to service connection for a right knee disability.




		
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


